Burns, J.
Defendant, an inmate at the Michigan reformatory in Ionia, pleaded guilty to leaving the prison without being discharged by due process of law. CLS 1961, § 750.193 (Stat Ann 1962 Rev § 28.390). Defense counsel’s statement of the questions involved sufficiently serves the dual function of setting forth the necessary facts and the issue of law:
“When at his arraignment an indigent defendant-appellant states that he does not want the services of an attorney, but indicates through questioning that he does not understand the meaning in effect of ‘reasonable doubt’, are the due process and equal protection clauses of the State and Federal Constitutions satisfied, when the trial judge explains the term to him, or is it incumbent upon the trial judge under such circumstances to appoint an attorney to represent the defendant-appellant?”
It is defendant’s sole contention that during arraignment when he indicated he did not understand the term “reasonable doubt”, the trial judge should have stopped the proceeding and appointed an attorney to represent him. In support of this *688claim defendant cites People v. Whitsitt (1962), 366 Mich 609. The WMtsitt Case is not controlling because, unlike the situation in the WMtsitt Case, the record in the present case reveals that the defendant intelligently and understandingly waived assistance of counsel. The argument that a failure to comprehend the words “reasonable doubt” relates to defendant’s lack of understanding in waiving counsel is without merit. The circumstances of this case show that defendant’s rights were fairly protected without counsel.
Affirmed.
Holbrook, P. J., and Wish, J., concurred.